DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-06-22 (herein referred to as the Reply) where claim(s) 1-30 are pending for consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s)  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) of U.S. Patent No. 11044719.
Claim(s) 1, 19, 29, 30 and 2-6, 8-18, 20-24, 27-28
The claims are unpatentable over claim(s) 1, 18, 29, 30 of U.S. Patent No 11044719. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim(s) 1, 19, 29, 30 is/are a broader version of claim(s) 1, 18, 27, 28 of U.S. Patent No 11044719, respectively. Hence, the claims they are not patentably distinct from each other because instant claim(s) 1, 19, 29, 30 is/are anticipated by claim(s) 1, 18  of U.S. Patent No 11044719, respectively.
The following instant dependent claims are patentably distinct from their counterpart claims in U.S. Patent No 11044719. In some cases, the dependent claim language is identical. In other cases, although the claims at issue are not identical, they are not patentably distinct from each other because: the claim(s) at issue only differ by small grammatical nuances, sentence structure arrangement, use of patentably indistinguishable synonyms, and/or a combination thereof. The differences do not change the claim scope such that the claim(s) at issue are patentably distinct. In yet other cases, the instant claim is broader than the US patent counterpart and is therefore anticipated by the claims in the US patent counterpart.

Instant Claim
Claim in U.S. Patent No 11044719
2
2
4
4
3
3
5
5
6
6
7
NONE
8
7
9
8
10
9
11
10
12
11
13
12
14
13
15
14
16
15
17
16
18
17


20
19
21
20
22
21
23
23
24
24
25
NONE
26
NONE
27
25
28
26


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f). Such claim(s) and corresponding limitation(s) is/are: 

Claim(s) 29
		means language: means for
		non-structural language:  receiving downlink control information...

		means language:  means
		non-structural language:  for communicating with the BS...



Claim Objections
Claim(s) 1, 19, 29-30
the second DCI format
There are/is no antecedent basis for the limitation(s). Proper introduction to the limitation is required (e.g., replacing the with a or an).
Claim(s) 7, 25
the CIF configuration
There are/is no antecedent basis for the limitation(s). Proper introduction to the limitation is required (e.g., replacing the with a or an).

35 USC §101 - Claim Rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s)  is/are rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter.
Claim(s) 30 
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
A claim drawn to such a computer readable medium that covers both transitory and non- transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim.
35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 4, 22
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Due to the alternative language (or, and/or, at least one of, etc.) the claim(s) recite alternative branches of outcomes that could occur. A broadest reasonable interpretation of the claims includes that one outcome occurs while another does not. 
The claims recite:
wherein second DCI format includes the CIF, the rate-matching indicator field, or both.
	
The base claims recites:
a first DCI format that: 
excludes a carrier indicator field (CIF), a rate-matching indicator field, or both;
includes the CIF, the rate-matching indicator field, or both using fewer bits than a CIF, rate-matching indicator field, or both of the second DCI format; or 
both; 
	In the case where the alternative language allows the choice of:

a first DCI format that: 

includes the 


The claims now require that the second DCI format include two sets of CIF and RMIFs:
First set: 
“second DCI format includes the CIF, the rate-matching indicator field, or both” where “the CIF” and “the rate-matching indicator field” is referring to the CIF, RMIF included in the first DCI format.
Second set:
a CIF, rate-matching indicator field, or both of the second DCI format
However, the Specification describes that the second DCI format only has one set of CIF, RMIF (FIG. 3).
35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.

Claim(s) 1, 19, 29-30 and 2-18, 20-28
The claim(s) recite variants of:
having a first DCI format that:
excludes a carrier indicator field (CIF), a rate-matching indicator field, or
both;
includes the CIF, the rate-matching indicator field, or both using fewer
bits than a CIF, rate-matching indicator field, or both of the second DCI format; or
both; 
Due to the alternative language (or) the claim(s) recite alternative branches of outcomes that could occur, a broadest reasonable interpretation of the claims includes multiple permutations/combinations of interpretations that cause the claim(s) to be unclear where either the CIF, RMIF or both are conflicting included and excluded from the DCI format. For example:
having a first DCI format that:
[1]excludes a carrier indicator field (CIF

[2] includes the CIF, 
bits than a CIF, rate-matching indicator field, or both of the second DCI format; or
both; 
That is, in the case where the last “or both” is invoked such the first DCI format has
1. Both the exclusion and inclusion paragraphs ([1] and [2]), and
2. Within those exclusions and inclusion paragraphs ([1] and [2]), the alternative language is interpreted to only select the CIF, the claim is unclear because the claim conflictingly requires the first DCI format both includes the CIF and excludes the same CIF.
Similar logic and arguments apply to interpretations for selecting the rate matching indicator field (RMIF) and selecting both CIF/ RMIF and permutations thereof. For example:
Unclear selection #2: The RMIF is both excluded and included in the first DCI format.
having a first DCI format that:
excludes 

includes 
bits than a CIF, rate-matching indicator field, or both of the second DCI format; or
both; 

Unclear selection #2: Both the CIF and RMFI are both excluded and included in the first DCI format
having a first DCI format that:
excludes 
both;
includes 
bits than a CIF, rate-matching indicator field, or both of the second DCI format; or
both; 

Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(2) as being unpatentable over Panteleev_807 (US20190182807)
Claim(s) 1, 19, 29, 30
Panteleev_807 teaches
	receiving downlink control information (DCI) from a base station (BS), UE monitors PDCCH for a first DCI from the base station <FIG(s). 1, 3, 4; para. 0105-0111>.
the DCI 
scheduling at least one transmission and   scheduling of DL assignments <FIG(s). 3, 4; para. 0105-0111>.
having a first DCI format that: 
excludes a carrier indicator field (CIF), a rate-matching indicator field, or both;  In a special compact DCI format relative to a normal DCI format, the special DCI format includes removing the CIF or rate-matching indicator. <para. 0086-0090>.
includes the CIF, the rate-matching indicator field, or both using fewer bits than a CIF, rate-matching indicator field, or both of the second DCI format; or   In a special compact DCI format relative to a normal DCI format (e.g., non-fallback DCI formats), the special DCI format includes Carrier Indicator Field reduced to 1 bit and/or rate-matching indicator limited to 1 bit. <para. 0086-0090>.
or both; and As discussed above, Panteleev_807 teaches both cases of exclusion and inclusion with respect to the CIF and RMIF <para. 0086-0090>. Accordingly, Panteleev_807 teaches permutations of removing or reducing the CIF and/or RMIF including but not limiting to: Removing the CIF and reducing the RMIF to 1 bit, removing the RMIF and reducing the CIF to one bit. 
	communicating with the BS based on the received DCI.  UE and RAN nodes communicate with each other based on the scheduled downlink resource assignments the RAN node sent the UE in the PDDCH/DCI. <FIG(s). 3, 4; para. 0106, 0110, 0121-0122>.
With regards to apparatus-based claims 19, 29, 30 Panteleev_807 teaches a UE including processor, RF unit, memory and instructions for carrying out the embodiments <FIG(s).7, 8; para. 0146-0179>.
Claim(s) 2, 20
Panteleev_807 teaches
	wherein the DCI schedules an ultra-reliable low-latency communications (URLLC) transmission. special compact DCI format applies to URLLC applications <para. 0080-0081, 0100>.
Claim(s) 4
Panteleev_807 teaches
wherein second DCI format includes the CIF, the rate-matching indicator field, or both. Non-fallback DCI format are a baseline starting point of the special compact DCI formats. Accordingly the DCI non-fallback DCI format includes a CIF and rate match indicator where the special compact DCI format might remove said CIF and re match indicator <para. 0080-0081, 0100>.
Claim(s) 5, 23
Panteleev_807 teaches
wherein the first DCI format includes
a 1 bit or 2 bit CIF,  In a special compact DCI format relative to a normal DCI format, the special DCI format includes Carrier Indicator Field reduced to 1 bit <para. 0086-0090>.
a 1 bit or 2 bit rate-matching indicator field, or  In a special compact DCI format relative to a normal DCI format, the special DCI format includes rate matching indicator is reduced to 1 bit <para. 0086-0090>.
both. As discussed above, Panteleev_807 teaches both inclusion and reduction of 1 bit with respect to the CIF and RMIF <para. 0086-0090>. Accordingly, Panteleev_807 teaches both reducing the RMIF to 1 bit and reducing the CIF to one bit. 

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Panteleev_807 (US20190182807) in view of Ma_910 (US20190349910)
Claim(s) 3, 21
Panteleev_807 does not explicitly teach
wherein the second DCI format comprises a DCI format for enhanced mobile broadband (eMBB) communications.
However in a similar endeavor, Ma_910 teaches
	wherein the second DCI format comprises a DCI format for enhanced mobile broadband (eMBB) communications. a (first) DCI format for the URLLC service is different from a (second) DCI format for the eMBB service <para. 0076, 0082, 0085-0086, 0089, 0136>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Panteleev_807 with the embodiment(s) disclosed by Ma_910. One of ordinary skill in the art would have been motivated to make this modification in order to provide DCI techniques compatible with both URLLC and eMBB services. See para. 0005, 0077.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Panteleev_807 (US20190182807) in view of Nishio_778 (US20120307778)
Claim(s) 6, 24
Panteleev_807 does not explicitly teach
wherein the CIF comprises an indication of an index of a component carrier (CC) on which the at least one transmission is scheduled.
However in a similar endeavor, Nishio_778 teaches
	wherein the CIF comprises an indication of an index of a component carrier (CC) on which the at least one transmission is scheduled.  CIF bits indicate code point corresponding to an active CC to be used for communication.  <FIG(s). 4, 5, 5B, 5C, 5D, 7, 8; para. 0092-0102, 0125-0136>.
Before the effective filing date of the claim invention,  it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Panteleev_807 with the embodiment(s) disclosed by Nishio_778. One of ordinary skill in the art would have been motivated to make this modification in order to provide the transmission apparatus and the transmission method capable of preventing, when adding a CC to be used in carrier aggregation communication, a delay in data transmission while suppressing an increase in the number of bits required for notification of the CCs in use. See para. 0024.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Panteleev_807 (US20190182807) in view of Wang_356 (US20140003356)
Claim(s) 6, 24
Panteleev_807 does not explicitly teach
wherein the CIF comprises an indication of an index of a component carrier (CC) on which the at least one transmission is scheduled.
However in a similar endeavor, Wang_356 teaches
	wherein the CIF comprises an indication of an index of a component carrier (CC) on which the at least one transmission is scheduled. CIF includes CC index indicating at least one carrier used in scheduled cross-subframe scheduling.  <FIG(s). 6, 7, 8; para. 0072, 0088-0097, 0099-0110; Table 7>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Panteleev_807 with the embodiment(s) disclosed by Wang_356. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for cross-subframe scheduling. See Background and para. 0019.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Panteleev_807 (US20190182807) in view of Nagata_032 (US20150110032)
Claim(s) 6, 24
Panteleev_807 does not explicitly teach
wherein the CIF comprises an indication of an index of a component carrier (CC) on which the at least one transmission is scheduled.
However in a similar endeavor, Nagata_032 teaches
	wherein the CIF comprises an indication of an index of a component carrier (CC) on which the at least one transmission is scheduled. DCI includes a CIF value corresponding to at least one cell index (component carrier) to be scheduled for transmission.  <FIG(s). 5A, 6, 7, 8; para. 0005, 0076-0086>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Panteleev_807 with the embodiment(s) disclosed by Nagata_032. One of ordinary skill in the art would have been motivated to make this modification in order to provide a radio communication system, a radio base station apparatus, a user terminal and a communication control method to realize signaling of cell index information that is suitable for CoMP transmission/reception techniques. See para. 0011.

Claim(s) 8, 26
Panteleev_807 does not explicitly teach
receiving radio resource control (RRC) signaling from the BS configuring the UE with 
a first CIF table for the first DCI format and 
a second CIF table for the second DCI format, different from the first CIF table.
However in a similar endeavor, Nagata_032 teaches
receiving radio resource control (RRC) signaling from the BS configuring the UE with  <FIG(s). 3; para. 0060, 0066, 0070-0071>.
a first CIF table for the first DCI format and  A user terminal receives, from a base station via RRC signaling, a CIF table of FIG. 6 for at least one DCI format  <FIG(s). 3, 4, 5A, 6; para. 0060, 0064-0065, 0070-0079>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Panteleev_807 with the embodiment(s) disclosed by Nagata_032. One of ordinary skill in the art would have been motivated to make this modification in order to provide a radio communication system, a radio base station apparatus, a user terminal and a communication control method to realize signaling of cell index information that is suitable for CoMP transmission/reception techniques. See para. 0011.
In another embodiment Nagata_032 teaches
receiving radio resource control (RRC) signaling from the BS configuring the UE with  <FIG(s). 3; para. 0060, 0066, 0070-0071>.
a second CIF table for the second DCI format, different from the first CIF table. In another embodiment, the terminal receives from the BS via RRC signaling, a second CIF table of FIG. 8 where the second CIF derived from filtering based on quality of the cells and is different from, e.g., the table of FIG. 6 <FIG(s). 5A, 8, 9; para. 0087-0101>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Panteleev_807 and Nagata_032 with other embodiment(s) disclosed by Nagata_032. One of ordinary skill in the art would have been motivated to make this modification in order to provide a radio communication system, a radio base station apparatus, a user terminal and a communication control method to realize signaling of cell index information that is suitable for CoMP transmission/reception techniques. See para. 0011.
Claim(s) 9, 22
Panteleev_807 does not explicitly teach
the first CIF table configures a first CIF index of a scheduled cell, and 
the second CIF tables configures a second CIF index of the scheduled cell.
However in a similar endeavor, Nagata_032 teaches
a first CIF table for the first DCI format and Table shown in FIG. 6 configures row index corresponding to unique combination of CIF bits to a cell index to be cell index to be scheduled  columns which identified cells to be scheduled <FIG(s). 3, 4, 5A, 6; para. 0060, 0064-0065, 0070-0079>.
In another embodiment Nagata_032 teaches
a second CIF table for the second DCI format, different from the first CIF table. Another table, such as table shown in FIG. 8 also configures row index corresponding to unique combination of CIF bits to a cell index to be cell index to be scheduled  columns which identified cells to be scheduled <FIG(s). 8, 9; para. 0087-0101>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Panteleev_807 and Nagata_032 with other embodiment(s) disclosed by Nagata_032. One of ordinary skill in the art would have been motivated to make this modification in order to provide a radio communication system, a radio base station apparatus, a user terminal and a communication control method to realize signaling of cell index information that is suitable for CoMP transmission/reception techniques. See para. 0011.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Panteleev_807 (US20190182807) in view of Takeda_528 (US20170094528)
Claim(s) 7, 25
Panteleev_807 does not explicitly teach
wherein the CIF configuration in the first DCI format is different for an uplink DCI than for a downlink DCI.
However in a similar endeavor, Takeda_528 teaches
	wherein the CIF configuration in the first DCI format is different for an uplink DCI than for a downlink DCI. A CIF attached to DCI for DL assignment is configured separately with respect to a CIF attached to a DCI for uplink grant. <para. 0069-0070>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Panteleev_807 with the embodiment(s) disclosed by Takeda_528. One of ordinary skill in the art would have been motivated to make this modification in order to enable a user terminal can adequately detect and/or measure transmission points or cells that use an unlicensed band. See para. 0010-0011.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Panteleev_807 (US20190182807) in view of Kim_840 (US20120320840)
Claim(s) 7, 25
Panteleev_807 does not explicitly teach
wherein the CIF configuration in the first DCI format is different for an uplink DCI than for a downlink DCI.
However in a similar endeavor, Kim_840 teaches
	wherein the CIF configuration in the first DCI format is different for an uplink DCI than for a downlink DCI. For a DCI, indexing by mixing the DL/UL CCs, so that DL DCI can be distinguished from the UL DCI using only the value of CIF. Accordingly the value of the CIF is different for DL DCI with respect to UL DCI. <para. 0172-0174, 0178>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Panteleev_807 with the embodiment(s) disclosed by Kim_840. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method and apparatus for transmitting data by determining an uplink component carrier cross-carrier scheduled using a carrier indicator field (CIF) contained in downlink control information (DCI). See para. 0010.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Panteleev_807 (US20190182807) in view of Lee_440 (US20160353440)
Claim(s) 10, 27
Panteleev_807 does not explicitly teach
transmitting in a cell on a physical uplink shared channel (PUSCH) with repetitions only within the cell when the CIF is not included in the DCI.
However in a similar endeavor, Lee_440 teaches
transmitting in a cell on a physical uplink shared channel (PUSCH) with repetitions only within the cell when the CIF is not included in the DCI. Operating in coverage enhancement mode includes transmitting repetitions for the (E)PDCCH and the associated PDSCH or PUSCH in a single carrier (one cell). In one embodiment, the carrier indicator field may not be used in CE mode. <para. 0243-0245>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Panteleev_807 with the embodiment(s) disclosed by Lee_440. One of ordinary skill in the art would have been motivated to make this modification in order to prolong UE battery life in coverage enhancement (CE) mode. See para. 0005.
Claim(s) 11, 28
Panteleev_807 does not explicitly teach
transmitting the PUSCH with repetitions in different cells when the CIF is included in the DCI.
However in a similar endeavor, Lee_440 teaches
transmitting the PUSCH with repetitions in different cells when the CIF is included in the DCI. For operating in multi-carrier operation, the WTRU transmits repetitions for the associated PUSCH in multiple cells (multiple carriers) of a Pcell serving cell. <para. 0076, 0243-0245>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Panteleev_807 with the embodiment(s) disclosed by Lee_440. One of ordinary skill in the art would have been motivated to make this modification in order to prolong UE battery life in coverage enhancement (CE) mode. See para. 0005.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Panteleev_807 (US20190182807) in view of He_516 (US20130188516), and further view of Li_579 (US20150131579)
Claim(s) 12
Panteleev_807 does not explicitly teach
wherein the DCI includes multiple CIFs, each CIF indicating a different cell for a repetition of the scheduled transmission.
However in a similar endeavor, He_516 teaches
	wherein the DCI includes multiple CIFs, each CIF indicating a different cell for the scheduled transmission. Multiple CIF in a DCI, each CIF value each corresponding to respective a carrier among different cells. <FIG(s). 9B; para. 0004, 0020, 0058>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Panteleev_807 with the embodiment(s) disclosed by He_516. One of ordinary skill in the art would have been motivated to make this modification in order to support dynamic adjustment of the uplink and downlink ratio configurations. See para. 0004, 0017.
Panteleev_807 in view of by He_516 teaches a scheduled transmission but does not explicitly teach a repetition of the scheduled transmission
However in a similar endeavor, Li_579 teaches
a repetition of the scheduled transmission DCI format schedules PUSCH repetitions <para. 0110, 0184, 0238-0239>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Panteleev_807 and He_516 with the embodiment(s) disclosed by Li_579. One of ordinary skill in the art would have been motivated to make this modification in order to minimize data packet losses and utilize benefits of using a hybrid automatic repeat request process. See para. 0111.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Panteleev_807 (US20190182807) in view of Bagheri_400 (US20190222400)
Claim(s) 13
Panteleev_807 teaches
the DCI is received in a physical downlink control channel (PDCCH); UE monitors PDCCH for a first DCI from the base station <FIG(s). 1, 3, 4; para. 0105-0111>.
Panteleev_807 does not explicitly teach
the at least one scheduled transmission comprises a physical downlink shared channel (PDSCH) transmission;
the rate-matching indicator field comprises an indication of whether the scheduled PDSCH was rate-matched around the PDCCH; and
performing de-rate-matching for the PDSCH based on the indication.
However in a similar endeavor, Bagheri_400 teaches
	the at least one scheduled transmission comprises a physical downlink shared channel (PDSCH) transmission; Scheduled PDSCH is matched around PDCCH. <FIG(s). 4, 7; para. 0049, 0054, 0059-0060, 0064-0065, 0069, 0071>.
	the rate-matching indicator field comprises an indication of whether the scheduled PDSCH was rate-matched around the PDCCH; and Rate-matching around the detected PDCCH to decode for PDSCH based on a previous indication. The previous indication can be sent to the UE via downlink control information. <FIG(s). 4, 7; para. 0054, 0059-0060, 0064-0065, 0069, 0077>.
	performing de-rate-matching for the PDSCH based on the indication. UE performs rate-matching for the PDSCH around PDCCH based on  <FIG(s). 7; para. 0049, 0059-0060, 0064-0065, 0069>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Panteleev_807 with the embodiment(s) disclosed by Bagheri_400. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for rate-matching around a downlink control channel that schedules downlink data. See para. 0004.
Claim(s) 14
Panteleev_807 does not explicitly teach
wherein the rate-matching indicator field further comprises an indication of how the rate-matching was performed.
However in a similar endeavor, Bagheri_400 teaches
	wherein the rate-matching indicator field further comprises an indication of how the rate-matching was performed. The previous indication can be sent to the UE via downlink control information which enables the UE to rate-match around the detected PDCCH to decode for PDSCH. Accordingly the indicator indicates "PDSCH around PDCCH" <FIG(s). 4, 7; para. 0054, 0059-0060, 0064-0065, 0069, 0077>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Panteleev_807 with the embodiment(s) disclosed by Bagheri_400. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for rate-matching around a downlink control channel that schedules downlink data. See para. 0004.
Claim(s) 15
Panteleev_807 does not explicitly teach
wherein different rate-matching patterns are indicated or configured for different PDSCH repetitions.
However in a similar endeavor, Bagheri_400 teaches
	wherein different rate-matching patterns are indicated or configured for different PDSCH repetitions. In certain embodiments, the PDCCH repetitions can be different and accordingly require different rate-matching patterns. <FIG(s). 5; para. 0064-0066, 0078-0079>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Panteleev_807 with the embodiment(s) disclosed by Bagheri_400. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for rate-matching around a downlink control channel that schedules downlink data. See para. 0004.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Panteleev_807 (US20190182807) in view of Bagheri_400 (US20190222400), and further view of Chen_135 (US20140064135)
Claim(s) 16
Panteleev_807 does not explicitly teach
receiving radio resource control (RRC) signaling configuring the UE for the different rate-matching for the PDSCH repetitions, 
wherein the de-rate-matching is performed further based on the RRC configuration.
However in a similar endeavor, Chen_135 teaches
receiving radio resource control (RRC) signaling configuring the UE for the different rate-matching for the PDSCH repetitions,  A code point with n-bit field corresponding to at least one of an RRC higher layer configured CRS RE sets, which is used for PDSCH rate matching configuration. Accordingly, the RRC configured CRS sets is considered to be different rate matching configurations for PDSCH. <para. 0029-0034, 0036; Table 1>.
wherein the de-rate-matching is performed further based on the RRC configuration. PDSCH is decoded based on the CRS pattern/RE Set as indicated by RRC higher layer signaling. <para. 0029-0034, 0036; Table 1>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Panteleev_807 and Bagheri_400 with the embodiment(s) disclosed by Chen_135. One of ordinary skill in the art would have been motivated to make this modification in order to provide fall-back schemes in DCI transmission. See para. 0032-0033.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Panteleev_807 (US20190182807) in view of Bagheri_400 (US20190222400), and further view of Nagata_949 (US20150341949)
Claim(s) 17
Panteleev_807 does not explicitly teach
wherein the UE is configured for different repetition-specific interpretations of the rate-matching indicator field.
However in a similar endeavor, Nagata_949 teaches
	wherein the UE is configured for different repetition-specific interpretations of the rate-matching indicator field. Different rate matching information (different rate matching patterns) to correspond to CoMP transmission modes is signaled using CIFs that are used in cross-carrier scheduling, which is a CA technique. That is, rate matching information is signaled using CIFs that are originally provided to show cell indices. Consequently the CIF used in said manner is also considered a rate-matching indicator field, which indicating different rate-matching patterns which are interpreted differently for rate-matching. <FIG(s). 10, 11A, 12A, 12B, 9; para. 0067, 0122-0123>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Panteleev_807 and Bagheri_400 with the embodiment(s) disclosed by Nagata_949. One of ordinary skill in the art would have been motivated to make this modification in order to signal information that is required in rate matching, efficiently, even when CoMP transmission/reception techniques are employed. See para. 0016.

Relevant Cited References
Takeda - US20170041865 teaches reducing the number of CIF bits in a DCi in order to lower the coding rate of DCI messages.
NAGATA - WO2014073375 teaches including or excluding CIF bits in the DCI depending on whether cross-carrier scheduling is performed.
Nagata - US20150341949 teaches a DCI including an CIF that indicates a rate matching pattern.
Moon - US20130070690 teaches different DCI formats of different sizes including a CIF in rate matching scenarios.
Examiner’s Notes
‘If’ and ‘When’ clauses
Claim(s) 10-11, 27-28
A broadest reasonable interpretation of an “if” or “when” clause recites a condition which may or may not occur and the outcome isn’t necessarily dependent (or necessary) on the condition.  Therefore, an “if” or “when” clause does do not place meaningful limits on the claims (i.e., a prior art reference that teaches the claimed outcome is proper regardless of the “if” or “when” clause).  
In particular for a “when” clause, a broadest reasonable interpretation can also include a temporal condition (in contrast to using the term 'when' to describe a pre-requisite condition).  Therefore a prior art reference that teaches the claimed outcome occurring at least some duration concurrently as the “when” clause is proper. 
To avoid potential rejections using the above interpretation(s) where a conditional limitation was intended to be conveyed, the Examiner recommends amending the claims to recite a more explicit conditional relationship between the condition and outcome such as “determining that…,” “in response to…,” and/or “responsive to determining that…”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415